Title: From Thomas Jefferson to Ebenezer Stevens, 5 May 1806
From: Jefferson, Thomas
To: Stevens, Ebenezer


                        
                            Sir
                     
                            Washington May 5. 06.
                        
                        Your letter of Apr. 3. was recieved in due time and agreeably to the amount of the wine therein stated, I now
                            inclose you an order of the bank of the US. of this place on that at New York for 94.13 D with my acknowledgements for
                            your kind attention to this little commission. accept my salutations & assurances of respect.
                        
                            Th: Jefferson
                     
                        
                    